DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.  The original restriction election is carried over from the response to the office action mailed on July 16, 2019. 
Claims 11-14, 16-17, 20-23, 25, 30-32, 34-37, 84, and 91-93 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on March 18, 2020 to the Non-final rejection mailed on November 18, 2019 is acknowledged.
The arguments made over the 103 rejection of Dai et al. (CN 104430338 A) in view of Day et al. (EP0487973B1) over claims 11-14, 16-17, 20-23, 25, 27-37, 84, and 88 are persuasive in view of amendments made to the claims.  The rejections are herewith modified.
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 21-23, 25, 30-32, 34-37, and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130005802 A1).
The claims are examined to the extent that they read on a composition comprising a halogenated salicylanilide selected from niclosamide, or a pharmaceutically acceptable salt or hydrate thereof; and greater than 60 % by weight of a polyethylene glycol (PEG), wherein the average molecular weight of the PEG is 600 or less wherein the halogenated salicylanilide is present in an amount of from 2.5 % to 8 % by weight; and wherein the composition does not comprise ethanol or isopropanol.
Chen et al. NOD/SCID mice (weighting 23 to 25 g) received oral administration of niclosamide (200 mg/kg of body weight in 90% Polyethylene Glycol-300, 10% 1-Methyl-2-pyrrolidone) [0142].  The recitation “a non-aqueous topical” is in the preamble of the claim.
Although, the reference teaches 200 mg/kg of body weight of niclosamide it does not specify the percentage of the claims.
However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the .
Claims 12-14, 16-17, 20, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130005802 A1), as applied to claims 11, 21-23, 25, 30-32, 34-36, and 91-93 in view of Eady et al. (GB 2465633 A)
Chen et al. is as discussed above.
Chen et al. does not teach the gel forming agent
Eady et al. teaches gelling agents, niclosamide, and retinoids in tablet formualations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use gel forming agents.   The motivation comes from the teaching in Eady that the agents thicken the formulation.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

Conclusion
No claims allowed.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreenivasan Padmanabhan can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627